--------------------------------------------------------------------------------

Exhibit 10.15

CONSULTING AGREEMENT

This Consulting Agreement (this "Agreement") is entered into as of January 19,
2007 by and between the Powersmart Holdings Limited, a holding company organized
under the laws of the British Virgin Islands, ("Powersmart" or the "Company"),
and Heritage Management Consultants, Inc., a corporation organized under the
laws of South Carolina, USA ("Heritage" or the "Consultant").

RECITALS

1.             Consultant is willing to provide to Powersmart and its affiliated
companies (collectively, the "Company") the consulting services identified in
this Agreement.

2.             Powersmart is willing to engage Consultant as an independent
contractor, and not as an employee, on the terms and conditions set forth
herein.

AGREEMENT

In consideration of the foregoing and of the mutual promises set forth herein,
and intending to be legally bound, the parties hereto agree as follows:

1.             Engagement. Powersmart hereby engages Consultant as an
independent contractor to provide outsourced professional management services
for the purpose of assisting the Company in meeting its obligations as a US
publicly traded company. Heritage will provide an executive who will act as the
Company’s U.S. based executive (the "Spokesperson" to the U.S. financial
markets, and who will be supported by the Heritage staff. The scope of work
includes the following:

 * 

The Spokesperson will be supported by a staff financial analyst.

Heritage representative(s) will visit the Company’s location(s) to conduct a
detailed analysis of the Company in order to gain an understanding of the
Company’s operations, strategies and financial projections.

Heritage will develop an investor presentation for use in any transactions.

Heritage will review and suggest edits to any written business plans in the
English language that will be used for any transaction.

Heritage will provide consultation to the Company during all fund raising
activities during the term of the engagement. The Spokesperson will make "one on
one," web cast and teleconference presentations to investment banks and
potential investors on behalf of the Company with the Company’s executive
management in attendance. Heritage staff will coordinate communications between
investment banks, investors and the Company.

Heritage staff will assist the company in the construction of both historical
and projected financial models appropriate for use with the investment
community. Heritage staff will conduct a detailed review of the financial
projections for any potential issues prior to their release to the investment
community.

--------------------------------------------------------------------------------

 * 

On an ongoing basis, Spokesperson will be available to make "one on one"
presentations, web cast presentation and teleconference updates to current
investors, potential investors, and the analyst community as appropriate

Spokesperson will participate in investor conferences, as appropriate.

Spokesperson will conduct quarterly investor conference calls, as appropriate.

Spokesperson and the Heritage staff will be readily available to receive
inquiries and coordinate responses to potential and current investors, buy and
sell side analysts, the financial press, and the Securities and Exchange
Commission.

Heritage will work with the Company on proactively analyzing, identifying
potential issues or areas of concern and constructing responses to potential
questions which may result from the Company’s quarterly financial results.

Heritage can assist the Company in interviewing; selecting and retaining an
investor relations firm.

Heritage will oversee the accuracy of Company financials with the stock
exchanges and Bloomberg Financial Reporting to reflect updates required after a
reverse merger transaction.

Heritage will solicit independent research coverage with the sell side analyst
community.

Heritage will review all press releases on financial results and material
company events.

Heritage will assist the company in the recruitment of independent directors as
required to facilitate the company s listing on NASDAQ or the American Stock
Exchange.

Heritage will assist the company in putting into place the necessary internal
management resources that will enable the company to operate effectively in the
capital markets on an ongoing basis.

Heritage will assist the company in the arrangement of Directors and Officers
Liability Insurance coverage.

2.             Term. This Agreement will commence on the date first written
above, and unless modified by the mutual written agreement of the parties, shall
continue for a period of one year.

3.             Compensation.

a.         In consideration of the services to be performed by Consultant,
Powersmart agrees to pay Consultant one hundred seventy five thousand ($175,000)
U.S. dollars. Payment of one hundred fifteen thousand ($115,000) will be made
immediately upon the successful completion of a transaction (a "RTO" whereby
Powersmart becomes a wholly owned subsidiary of a corporation domiciled in the
United States of America., The remaining sixty thousand dollars ($60,000) will
be paid in three equal installments of twenty thousand ($20,000) at the
beginning of each calendar quarter commencing ninety (90) days after the
execution of this agreement.

b.         All out of pocket expenses incurred by Consultant and/or its
associates shall be reimbursed by the Company. If the RTO is not consummated,
Powersmart agrees to reimburse Heritage for all out of pocket expenses incurred
up to the date it is determined the RTO will not be effected. Travel expenses
will be incurred at a Business Class level of service. Besides travel in the US,
it is expected that the Spokesperson will visit company’s China locations(s) two
(2) times during the term of the agreement.

2

--------------------------------------------------------------------------------

4.             Representations and Warranties. Consultant represents and
warrants (i) that Consultant has no obligations, legal or otherwise,
inconsistent with the terms of this Agreement or with Consultant’s undertaking
this relationship with the Company, (ii) that Consultant will not use in the
performance of its responsibilities under this Agreement any confidential
information or trade secrets of any other person or entity and (iii) that
Consultant has not entered into or will enter into any agreement (whether oral
or written) in conflict with this Agreement.

5.             Indemnification. Company agrees to indemnify and save harmless
the Consultant, as well as Consultants, officers, employees, and agents from all
suits, actions, losses, damages, claims, or liability of any character, type or
description, including without limiting the generality of the foregoing all
expenses of litigation, court costs, and attorneys’ fees arising out of or
occasioned by the acts of Powersmart, its agents or employees, or occasioned by
the acts of Consultant in the execution or performance of the services provided
by the Consultant, at any time from the execution date of this Agreement until
such time after any pertinent limitations period expires after the termination
of this Agreement.

As part of this indemnification, Powersmart agrees to defend and hold harmless
Consultant from and against any and all liabilities arising from the consulting
agreement. As such, Consultant shall not be liable to Powersmart, or to anyone
who may claim any right due to its relationship with Powersmart, for any acts or
omissions on the part of the Consultant or the agents or employees of the
Consultant in the performance of Consultant’s services under this agreement.
Powersmart shall hold Consultant free and harmless from any obligations, costs,
claims, judgments, attorneys’ fees, or attachments arising from or growing out
of the services rendered to the Company.

6.             Governing Law. This Agreement shall be governed by the laws of
the Peoples Republic of China and any dispute arising hereunder shall be
submitted for binding arbitration to the China Foreign Trade Commission
Arbitration Committee in Shanghai.

It is understood that this Agreement will be prepared and executed in both the
English and Chinese languages, with both versions having legal efficacy. If a
dispute arises as to the interpretation of a particular provision of this
Agreement because of differences between the Chinese and English languages, the
dispute shall be resolved in accordance with the provisions of the preceding
paragraph.

7.             Miscellaneous. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorney’s fees, costs. This Agreement shall be binding
on and inure to the benefit of the parties to it and their respective successors
and assigns.

3

--------------------------------------------------------------------------------

Executed at Hilton Head Island, SC, USA on the day and year first above written.

Powersmart Holdings Limited.   Heritage Management Consultants, Inc.            
By:/s/ Shunqing Zhang   By: _/s/ James H. Groh Printed Name: Shunqing Zhang  
James H. Groh, President Its: Chairman and CEO           Dated: January 19, 2007
  Dated: January 19, 2007

 

 

 

4

--------------------------------------------------------------------------------